Citation Nr: 1715064	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-25 015	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for bilateral hearing loss and tinnitus.  In September 2015, the Veteran filed his notice of disagreement (NOD) only for the issue of tinnitus.  The Veteran was issued a statement of the case (SOC) in March 2016.  In May 2016, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The Undersigned is granting the motion and has advanced the appeal on the docket based on his advanced age.  See 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age.); see also 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran currently has tinnitus, was exposed to acoustic trauma during his active duty service, and has shown continuity of symptomatology.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for tinnitus

The Veteran seeks service connection for tinnitus.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran currently has tinnitus and he has reported exposure to acoustic trauma during his active duty service.  See Charles v. Principi, 16 Vet. App. 370, 375 (2002) (finding that a layperson is competent to diagnose tinnitus); see also VA examination, 4 (May 22, 2014) (VBMS).  This satisfies the requirements of the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

The Board now turns to the final, nexus requirement: whether a causal relationship exists between the Veteran's current tinnitus and his exposure to acoustic trauma during active duty service.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with tinnitus, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336; see also Charles, 16 Vet. App. at 375.

In this regard, the Veteran essentially contends that his tinnitus began during his active duty service and continued thereafter.  These lay statements are considered competent evidence when describing the features or symptoms of an injury or illness within the realm of personal and observable knowledge.  See Falzone v. Brown, Vet. App. 398 (1995); see also Charles, 16 Vet. App. at 375.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In weighing credibility, the Board may consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Although the Veteran received a VA examination for his tinnitus, which failed to find a nexus, he has raised that the examiner did not accurately report the information he provided.  Also, the Board notes that the Veteran has submitted compelling statements, which indicated that any previous denials of having tinnitus, to examiners or treatment providers, were the result of him not knowing what the condition was.  See, e.g., VA Form 9, 1-2 (May 27, 2016) (VBMS).  Affording the Veteran the benefit of the doubt, the reported statements from the VA examination do not negatively impact his credibility, and the Board finds him credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Gilbert, 1 Vet. App. at 53.

Whereas the Veteran has competently and credibly shown continuity of symptomatology, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.
 


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


